 NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., ETC. 419CONCLUSIONS OF LAW1. International Union of Operating Engineers, Hoisting and Portable LocalNo. 101 of Greater Kansas City and Vicinity, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.Bydiscriminating in regard to the hire and tenure of employment of Clif-ford E. Collins and Ervin R. Stewart, thereby encouraging membership in theRespondent Union, the Respondent Company has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exer-cise of rights guaranteed in Section 7 of the Act, the Respondent Companyhas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.4.By causing the Respondent Company to discriminate against employeesin violation of Section 8 (a) (3) of the Act, the Respondent Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of the Act, the Respondent Union has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (1) (A) of theAct.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication In this volume.]NEWSPAPER AND MAIL DELIVERERS' UNION OF NEW YORK AND VICINITYandJOSEPH RizzoNEWSPAPER AND MAIL DELIVERERS' UNION OF NEW YORK AND VICINITYandIRVING SHAPIRO, FRED GORTON, ROCCO NICOLINI, JOSEPH SAT-KOSKY, MICHAEL CONTINO, JOSEPH SCOPELLITI.Cases Nos. O-CB-141and 2-CB-254.February07,1951Decision and OrderOn September 29, 1950, Trial Examiner Charles W. Schneiderissuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Union had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Union and theGeneral Counsel filed exceptions to the Intermediate Report, and theGeneral Counsel filed a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-93 NLRB No. 73. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations of the Trial Examiner, with the modifications and addi-tions set forth below.1.As stated in the Intermediate Report, the Board, by a Decisionand Order dated June 29; 1950, approved a settlement agreement withrespect to the charges filed against the Herald Tribune, the employerof the complainants herein.The Trial Examiner held it unnecessary,in the absence of the Herald Tribune as a party to the present case,to determine whether or not the Union "caused" the Herald Tribuneto violate Section 8 (a) (3). of the Act, and thereby violated Section8 (b) (2) and (1) (A) of the Act. The General Counsel exceptedto this holding of the Trial Examiner.The Board has recently de-cided that an unfair labor practice finding against an employer isnota prerequisite to finding that a labor organization caused discrimina-tion in violation of Section 8 (b) (2) and (1) (A) of the Act.-How-ever,whether or not the employer is a party to a proceeding, theGeneral, Counsel, in order to establish a violation of Section 8 (b) (2),must prove that the labor organization "caused" the employer to en-gage in conduct which-if the employer were before the Board-would be found to violate Section 8 (a) (3) .2The preponderanceof the evidence in the record before us, as well as the findings of factset forth in the Trial Examiner's Intermediate Report, amply warranta finding that the Union "caused" and "attempted to cause" theHerald Tribune to engage in conduct which in a proper proceeding, wewould have found to have violated Section 8 (a) (3), and we so find.32.The General Counsel has excepted to the Trial Examiner's failureto find that the Union violated Section 8 (b) (2) during the periodfrom July 16, 1948, the expiration date of the 1945 contract betweenthe Union and the Publishers' Association, and October 25, 1948, theeffective date of the successor contract.The Trial Examiner foundthat although the Herald Tribune continued, in accordance with itsprior practice, to give preference in employment to union membersover nonunion men, there is no substantial evidence that this practicewas continued during the period in question pursuant to the Union'sdemands.We agree in this respect with the Trial Examiner and ac-cordingly we shall date the unfair labor practice findings herein from'National Union of Marine Cooks and Stewards, 0. I. 0. (George C. Quinley),92 NLRB877.2 International Union, United Automobile, Aircraft and Agricultural Implement Workersof America, CIO, Local 291 (Timken-Detroit Axle Company),92 NLRB 968.3In line with his dissent in theQuinleycase,Member Murdock would agree with theTrial Examiner's statement : "To make a finding that the Union, in violation of Section8 (b) (2), `cause' discrimination, it must be found that the Tribune discriminated 'in viola-tion of Section 8 (a) (3)' : In sum, the Act requires a foundational finding of violation ofthe statute on the part of the Tribune.This concession, however, was specifically with.held by the Tribune in the settlement agreement."However, deeming himself bound bythe majority decision in theQuinleycase he joins in the decision herein in holding that theUnion not only "attempted to cause" but also "caused" the Herald Tribune to discriminatein violation of Section 8 (a) (3). NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., 'ETC. 421October 27, 1948, the date of the first definitive coercive action by theUnion at the Herald Tribune.3.The Trial Examiner found that the Union sought, and secured,a discriminatory hiring procedure at the Herald Tribune.As a con-sequence of this procedure, the Trial Examiner further found, certainnonunion men named in the Intermediate Report,' who had presentedthemselves for employment during the period that this discriminatoryhiring practice was followed, were discriminated against in violationof the Act.The General Counsel has excepted to this finding on theground that it should not be limited to the named individuals, butshould be extended to encompass all nonunion men who "shaped"the Herald Tribune during the period in question.We agree with the Trial Examiner that the finding of discrimina-tion herein should not be extended to cover all such nonunion men.,,In fact, we shall further limit the Trial Examiner's finding.He in-cluded in his finding of discrimination the names of all those indi-viduals identified as having presented themselves for employmentduring the stated period.We find unlawful discrimination only asto those nonunion individuals who are shown on the record to havebeen actually denied employment when they shaped on specific occa-sions in favor of men with less seniority who shaped and were hiredbecause they were union members.Although the Trial Examinernamed 19 individuals as discriminatees, the record does not disclose,as to 5 of these men,7 that they were discriminatorily denied employ-ment on occasions when union men with less seniority were hired.For aught that appears in the record, employment may have beenrefused these 5 individuals because of their lack of seniority or forsome reason other than their lack of union membership.Accord-ingly, the Board's order in this case will be applicable only to the 14individuals named below as to whom the General Counsel establisheda case of discrimination.The RemedyHaving found that the Union caused the Herald Tribune to adopta discriminatory hiring policy, we shall, in substantial accordancewith the Trial Examiner's recommendation, order the Union to cease4As stated in the Intermediate Report, certain of these nonunion men were named inthe complaint and a list of other nonunion employees was supplied by the General Counselduring the hearing6The term "shape-up" is customarily used in the newspaper delivery trade in New Yorkto designate the practice whereby, at appropriate hiring periods during the day, personsappear at the plant for work, and supervisors select from this group the employees theyneed.A person "shapes" when he seeks work in this manner.SeeHearst Consolidated Publications, Inc,93 NLRB No. 42.7J. Pisicchio, J F Burmmgham, M. Di Costanzo, S. Abrams, and L. Katz. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDand desist from its unlawful conduct and to take affirmative actionnecessary to effectuate the policies of the Act.We shall further order the Union to make whole the followingnamed individuals for any loss of pay they may have suffered sinceOctober 27, 1948, as a result of the discrimination against them, inthe manner provided in the Intermediate Report .8Joseph RizzoIrving ShapiroFred GortonRocco NicoliniJoseph SatkoskyMichael ContinoJoseph ScopellitiMaurice RothV. J. GiganteP. G. KutzmanPhilip AuldD. PecoraroB. SchulmanWm. AnnableWe shall also order the Union to deduct from the amount due theseindividuals such sums as would normally have been deducted fromtheir wages for deposit with State and Federal agencies on accountof social security and other similar benefits and to pay over these sumsto the appropriate State and Federal agencies for the credit of thediscriminatees.9The Union may terminate its liability for furtheraccrual of back pay by notifying the Herald Tribune and the above-named individuals, in writing, that it has no objection to the hiring ofemployees, including the above-named individuals, without regard totheir nonmembership in the-Union.The Union shall not thereafterbe liable for any back pay accruing after 5 days from the giving ofnotice.1oWe expressly reserve the right to modify the remedial provisionsof our Order herein, if made necessary by a change of conditions inthe future, or to make such supplements thereto as may hereafterbecome necessary in order to define or clarify their application to aspecific set of circumstances not now apparent.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Newspaper andMail Deliverers' Union of New York and Vicinity, its officers, repre-sentatives, agents, successors, and assigns, shall :1.Cease and desist from :8The Union shall not be liable for back payon any daywhen, absentdiscrimination,the individual would not have been employed.0Pen and PencilWorkers Union,Local19593, AFL (Wilhelinina Becker),91 NLRB883.10Pinkerton'sNational Detective Agency, Inc.,90 NLRB 205. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., ETC. 423(a)Causing or attempting to cause the New York Herald Tribune,In., its officers, agents, successors, or assigns, to discriminate againstemployees or applicants- for employment, in violation of Section 8 (a)(3) of the Act.(b)Restraining or coercing employees of, or applicants for em-ployment with, the New York Herald Tribune Inc., its successors orassigns, in the exercise of rights guaranteed in Section 7 of the Act,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify the New York Herald Tribune Inc., and the individualsnamed in the section of the Board's decision entitled "The Remedy,"'that it has no objection to the hiring and employment of employees,including the individuals named in the section of the Board's decisionentitled "The Remedy," without discrimination because of membershipor nonmembership in the Respondent, and without prejudice to sen-iority or other rights and privileges, except to the extent otherwiseauthorized by Section 8 (a) (3) of the Act; and further, request theNew York Herald Tribune Inc., to offer the individuals named inthe remedial section of the Board's decision such nondiscriminatoryemployment.(b)Make whole the individuals named in the section of the Board'sdecision entitled "The Remedy," for any loss of pay they may havesuffered because of the discrimination against them, in the mannerprescribed in that section of the Board's decision entitled "TheRemedy".(c)Post at its business offices and meeting halls copies of the noticeattached hereto as Appendix A 1'Copies of said notice, to be fur-nished by the Regional Director for the Second Region, shall, afterbeing duly signed by an official representative of the Respondent, beposted by it for a period of at least sixty (60) consecutive days there-after in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered by anyother material.(d)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto as Appendix A, for posting, theNew York Herald Tribune Inc., willing, at the Tribune's plant, in"In the event this Order Is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice,before the words, "A Decision and Order"the words,"A Decree of the United States Couit of Appeals Enforcing." 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces where notices to delivery department employees are customarilyposted.(e)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Appendix ANOTICE TO ALL MEMBERS OF NEWSPAPER AND MAIL DELIVERERS' UNIONOF NEW YORK AND VICINITY AND TO ALL EMPLOYEES OF THE NEWYORK HERALD TRIBUNE INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause the NEW YORK HERALDTRIBUNE INC., its officers, agents, successors, or assigns, to dis-criminate against its employees or applicants for employment inregard to their hire or tenure of employment or any term orcondition of employment, in violation of Section 8 (a) (3) ofthe Act.WE WILLNOT restrain or coerce employees of, or applicantsfor employment with, the NEW YORK HERALD TRIBUNE INC., itssuccessors or assigns, in the exercise of their right to self-organ-ization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, as guaranteedin Section 7 of the Act, except to the extent that such right maybe affected by_ an agreement requiring membership in a labororganization as a condition of employment as authorized bySection 8 (a) (3) of the Act.WE WILL make whole the following named employees for anyloss of pay suffered as a result of the discrimination against them :Joseph RizzoMaurice RothIrving ShapiroV. J. GiganteFred GortonP. G. KutzmanRocco NicoliniPhilip AuldJoseph SatkoskyD. PecoraroMichael ContinoB. SchulmanJoseph ScopellitiWm. AnnableWe have no objection to the employment of employees, includingthe above-named persons, without discrimination because of their non-membership in the union and without prejudice to their seniorityand other rights and privileges; we have notified the NEW YORK NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., ETC.425HERALDTRIBUNEINC., and the above-named persons, that we haveno objection to their employment in such manner; and, further, wehave requested the NEW YORK HERALD TRIBUNE INC., to offer theabove-named persons such employment.NEWSPAPER AND MAIL DELIVERERS' UNIONOF NEW YORK AND VICINITY,Labor Organization.By ------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSamuel M. Kaynarrd, Esq.,andBenjamin A. Theeman, Esq,for the GeneralCounsel.Brown, Cross & Hamilton, by Stanley D. Brown, Esq.,of New York, N. Y.,for the Herald-Tribune ;J.Howard Carter, Esq.,of New York, N. Y., of counsel.Samuel Duker, Esq,of New York, N. Y., for the Union.STATEMENT OF THE CASEOn October 11 and 25, 1948, and May 18, 1949, charges of unfair labor prac-ticeswere filed by and on behalf of the complainants herein, Joseph Rizzo,Irving Shapiro, Fred Gorton, Rocco Nicolini, Joseph Satkosky, Michael Contino,and Joseph Scopelliti, against Newspaper and Mail Deliverers' Union of NewYork and Vicinity, the Respondent Union herein, and the New York Herald-Tribune.Upon these charges the General Counsel of the National Labor Re-lationsBoard caused the cases to be consolidated and his complaint to beissued on July 27, 1949, against the Union and the Herald-Tribune, allegingviolations of Section 8 (b) (2), 8 (b) (1) (A), 8 (a) (3), and 8 (a) (1) ofthe National Labor Relations Act, 61 Stat. 136. Copies of the complaint, thecharges, and the order of consolidation, accompanied by notice of hearingthereon, were duly served upon both Respondents and the Complainants.Specifically the complaint alleged that, upon demand by the Union, theHerald-Tribune on and since July 18, 1948, gave employment preferenceto unionmembers over nonmembers because of the former's union membership. In ad-dition the complaint alleged that from November 15, 1948, the Union restrainedand coerced employees of the Tribune, in further violation of Section 8 (b (1)(A), by offering nonunion employees promises of benefit to refrain from working.On August 30 and September 9, 1949, respectively, the Union and the Tribunefiled answers to the complaint denying the commission of unfair labor practices.In the alternative the Tribune pleaded that if it gave the preference assertedit did so because of restraints and coercion imposed by the Union.Upon due notice, a hearing was held at New York, New York, on November 23and December 12, 1949, and from June 1 to 28, 1950, before the undersignedTrial Examiner.The General Counsel and both Respondents were representedby counsel and participated in the hearing.On May 15, 1950, the General Counsel, the Tribune, and the complainantsexecuted a settlement stipulation subject to approval by the Board, in which,without conceding or admitting the commission of unfair labor practices, the 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDTribune consented to the issuance of a cease and desist order and consent decreeproviding,inter alia,for the cessation of discriminatory hiring practices and forthe offering of nondiscriminatory employment, and in some cases payment ofstipulated sums of money, to the Complainants and other named individuals.This settlement agreement was approved by the Board, which on June 29, 1950,issued its Decision and Order based thereon.(New York Herald Tribune Inc.,Cases Nos. 2-CA-434, 2-CA-452.)Pursuant to reservation made at the hearing,a copy of the Board's Decision and Order was directed, on August 17, 1950, to beincorporated in the instant record.On June 1, 1950, during the course of the hearing, upon motion of the GeneralCounsel, the cases against the Tribune were severed from the cases against theUnion and the hearing proceeded upon the allegations of the complaint withrespect to the Union alone.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedthe parties.A motion by union counsel at the conclusion of the General Counsel'scase to dismiss on the ground the evidence failed to sustain the complaint wasdenied.A similar motion made at the conclusion of all the evidence, upon whichruling was reserved, is now similarly denied.A motion by the General Counselto conform the pleadings to the proof with respect to nonsubstantive matterssuch as names and dates was granted without objection. Opportunity wasafforded for the filing of briefs and proposed findings and for argument uponthe issues.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYNew York Herald Tribune Inc., is a New York corporation having its prin-cipal office and plant in New York City where it is engaged in the newspaper,news service, printing, and publishing business. Its principal publication isthe New York Herald-Tribune, a morning and Sunday newspaper of world-widecirculation.During the year ending December 31, 1948, the Company in the course andconduct of its business operations (a) caused to be purchased, transported, anddelivered to its New York plant newsprint and other supplies and materialsvalued at an amount in excess'of one-half million dollars, of which approxi-mately 75 percent was transported to said New York plant from points outsidethe State of New York and foreign countries; (b) utilized and continues toutilize national and international news services, features, and photographicservices which make use of interstate commerce and communications; (c) pub-lished and continues to publish in its publications advertising at a rate in excessof three million dollars per annum, a substantial portion of which consists ofnational advertising; (d) printed and published and continues to print andpublish, its publications within the State of New York; (e) sold and distributedand continues to sell and distribute, a substantial proportion of its publicationsin a large number of States other than New York State, and in foreign countries.Net circulation of the Company was, and now is, in excess of a million copies perannum, a substantial portion thereof constituting sales outside the State ofNew York.II.THE LABOR ORGANIZATION INVOLVEDNewspaper and Mail Deliverers' Union of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., ETC. 427III.THE UNFAIR LABOR PRACTICESA. IntroductionThis is a companion case to that ofThe Hearst Consolidated Publications,Inc., et at.,2-CB-187, 2-CA-589, in which this Trial Examiner issued an Inter-mediate Report and Recommended Order on August 22, 1950, findinginter alia,that the Union had caused Hearst Publications to discriminate in hiring againstcertain nonunion delivery department employees.Both cases arise out of thesame basic situation,namely, attempts by the Union to compel the major news-papers in New York City,individually and through the Publishers Associationof New York City, their bargaining agent, to continue to give preference in hiringto union members,after the expiration on July 16,1948,of a collective bargainingcontract,presumptively legal, which had accorded such preference.TheHearstcase involved,directly,action at the New York Journal Americanin pursuance of this objective of the Union.The instant case involves sub-stantially concurrent action by the Union at the Herald-Tribune directed to thesame objective.In the Report and Recommended Order in theHearstcase the background ofthe dispute and the negotiations between the Union and the Publisher's As-sociation,on behalf of the various newspapers,to resolve it, were spelled out insome detail.The testimony and other evidence upon which those findings weremade were,in the main,stipulated into the present record.No useful purposewill be served by repeating them here.Reference is therefore made to theReport and Recommended Order in theHearstcase for the background factsand negotiationsbetween the Union and the Publishers'Association.Whilesome additional facts with respect to those matters were adduced in the instantcase, they do not, by and large, substantially alter the picture.'B. Union action at the Herald-TribuneDuring the interval between July 16, 1948, the expiration date of the 1945contract between the Union and the Publishers'Association and October 25,1948, the effective date of its successor,the Herald-Tribune, in accordance withthe old practice,continued to hire union members before nonunion employeesin its delivery department.As was described in theHearstreport, however,shortly after the executionof the October 25, 1948, agreement,the Herald-Tribune compiled and put intoeffect hiring lists for delivery department personnel.On these lists, pursuant tothe provisions of Section 4-A of the contract,regular substitutes and extraswere ranked according to the length or date of their employment with the Tribune.No distinction was made between those employees who were members of theUnion and those who were not. Thus,for the first time in perhaps 30 to 40years, employment priority in hiring from the shape-up was to be determinedby factors other than union membership.On October 26, 1948, the Tribune began to hire according to these lists, im-mediately evoking protests from the Union.On that"night2three union men,Biblowitz,Mansfield,and Lakowitz,who though junior to all the Complainantsin terms of date of employment by the Tribune, but who nevertheless thereto-1 The evidence in the present case provides,in some instances,a fuller and possibly moreprecise account of the Union-Publishers negotiations,but other than noted herein, variancesin the respective narratives do not appear to be of substantial importance.2Except on Saturday,when they commence in the afternoon for the Sunday edition,delivery department operations at the Tribune begin in the early evening. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore had consistently been hired before the Complainants-were "walked"(were not hired from the shape line).Upon complaint by this trio to the"Union,Union Business Agent Braunstein and Tribune Chapel Chairman Cancellaro metwith Tribune officials, (John Bogart, labor relations executive, and DeliveryDepartment Foreman Stroll) on October 27, 1948. During this conferenceBraunstein objected to the position of the nonunion men on the list, contendingthat they could have no seniority antedating July 17, 1948.Braunstein askedthat a number of junior union men be given preferred places on the list, andwhen this was refused requested that Foreman Strobl be ordered to declare in-competent the nonunion men higher on the list;a request likewise denied.Braun-stein further said that the Tribune was the "only shop where there was trouble" ;that the Tribune's management was "over-cautious"; and that the other paperswere not using hiring lists and were hiring in the same way they always had.Braunstein added that the' employees were "disturbed" over the new hiringtechnique, and that because of the press of his work, he could not be present everynight "to calm the men down."He concluded with the statement that either theunion or the nonunion men would sue the Tribune and that it would be best forthe Tribune to keep everything"in the family,"to hire union men, and to let thesuits be instituted by the nonunion men. As a consequence of this conversation,revisions,some to the advantage of union men,were made by John Bogart in thecomposition of the hiring lists.Nothing of further significance occurred at the Tribune on that night, Wednes-day, or the following night, Thursday.Friday and Saturday, however, are theheavy nights at the Tribune, in preparation for the Sunday edition.On Fridaynight,October 29, 1948, eight regular week-end, shapers, extra men, and allmembers of the Union, whose names were lower on the hiring list than those ofcertain nonunion men over whom they had theretofore had precedence, objectedto the use of the lists.The hiring proceeded despite their objections.Whenthe names of these men were reached they refused to go to work. Other unionextras stated that even if they were reached they would refuse to work.Duringthe discussion it was also indicated that unless the lists were withdrawn equiva-lent difficulty would be encountered on Saturday night. The Tribune finallymet the situation by withdrawing the lists for "further study," and the hiringproceeded, as Bogart put it, on the "traditional" basis; that is, union men first.All nonunion shapers were hired that night, however.'At a conference on the following day, October 30, between Union PresidentJoseph Curtis,BusinessAgent Braunstein, Chapel Chairman Cancellaro, JohnBogart, and Foreman Stroll, an understanding was reached that the old hiringprocedure would continue until the study of the lists was completed.Duringthis conference Union President Curtis said that at the Daily News, the MailersUnion bad threatened to strike if nonunion men were hired, and that the Newshad avoided that action by dismissing the nonunion men.Curtis and Braunsteinthen told Bogart and Stroll that there would be "similar trouble on any othermorning paper" the moment it attempted to put hiring lists into operation.TheTribune is a morning paper.'No apparent further attempt was made by theTribune to resume 'hiring from lists or to abandon the practice of absolute3 Though Cancellaro,chapel chairman,was present,the evidence here, unlike that intheHearstcase respecting this incident,does not disclose that he participated in thediscussion.In theHearstcase the testimony indicated that Cancellaro was the spokesmanfor the union men.' The morning papers, publishing Sunday editions,are faced with the problem of extraor-dinary labor demands on Friday and Saturday nights. They are thus more sensitive to thecurtailment of labor supply than the evening sheets. NEWSPAPER AND MAIL DELIVERERS'UNION OF N.Y., ETC. 429preferment of union men until mid-May 1949, the circumstances of which arehereinafter described.1'On November 1, 1948, conferences,which continued without success well into1949, began between the Publishers'Association and the Union,for the purposeof finding a mutually satisfactory hiring formula.The occurrences at theseconferences are described in theHearstreport.In late 1948,a new set of unionofficers, including President Joseph Simons and Business Agents William Walshand Harry Waltzer, were elected, and took office on January 1, 1949. The newofficials took an aggressive stand for the preferment of union men.During thenegotiations between the Union and the publishers the union representatives con-sistently pressed for absolute hiring priority for union members.At the firstmeeting between the new officers and the Association on January 14, 1949, Presi-dent Simons said among other things that if the publishers"need extras theUnion will supply them....I serve notice in the meantime union men aregoing to work before nonunion men." To facilitate agreement the publisherssupplied various test lists and other personnel data to the Union from November1948 to March 1949; the adjustment machinery provided under the contractwas invoked;and tripartite conferences with National Labor Relations Board.Regional Office officials were held;none of which was productive of any mutuallyagreeable solution.Finally, in mid-March 1949, apparently convinced that there was no prospectof bilateral accord and,pressed by,the National Labor Relations Board foraction because of the pendency of unfair labor practice charges filed by nonunionmen, the publishers decided to set up hiring lists unilaterally and to put theminto operation.May 1949The compilation of these lists was completed by May 11, 1949, and on May 15and 16 they were posted in the various newspapers,effective May 17.At theTribune they were removed;according to his later statement by Business AgentWalsh.`They were reposted and again removed, by whom the record does notdisclose,and posted for a third time on May 18. Hiring on May 17 was inaccordance with the lists,as it was on the following day, May 18.May 17.On the night of May 17, 1949,Business Agent Walsh appeared at theNew York Times and told its officials,including Andrew Fisher and DeliveryDepartment Foreman O'Gorman that the lists were not to be used that night,otherwise there would be "trouble."He further said in substance that if theTimes would cooperate he would"stay away from" the Times that night and"settle the matter as the Journal American the next day,"where, he said, the"bubble"was going to "burst."When Fisher demurred, Walsh responded thatFisher had"seen nothing compared to the trouble"he would get if hiring weredone from the list.Walsh thereupon left saying that he was going to theTribune.His parting shot was that "I hope you do hire from that list,and youwill take the consequences."Fisher communicated these events to the Publishers'Association and to the Tribune!5The finding as to Walsh's statement is based on the testimony of John Bogart Tribuneexecutive,and William Mapel, vice chairman of the Publishers'Association.Their evidenceis to the effect that at the Adjustment Board meeting on May 19,1949,Walsh displayedthe Tribune list,declaring that he had removed it.In the Tribune case Walsh deniedeither removing the list or displaying it.That he made the statement attributed to himby Bogart and Mapel is, however,undenied.6The findings as to Walsh's statements at the Times are based on Fisher's testimony.While Walsh denied making certain other declarations attributed to him by Fisher, theabove facts are not controverted. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay 18, 1949.Whether Walsh visited the Tribune after his call at the Timeson May 17 is not clear from the record, but in the afternoon of the followingday, Walsh, Union President Simons, and Vice-President Walters conferred withTribune officials Bogart, Business Manager Hall, Circulation Manager Pinkham,and Delivery Department Froeman Strobl.During the course of the discussion,Walsh stated that if the Tribune hired from the lists there would be "a-fighttonight, and a good one," that the men were "out of control," and that "the pub-lishers wanted a protest walkout, but they will get a complete walk out."Walshthen left the conference.President Simons disclaimed responsibility for Walsh'sactions, saying that under the union constitution he could not interfere in thebusiness agent's sphere of activity.While Simons and Walters both said thatthey would tell Walsh not to do anything "drastic," Simons added that he wasnotWalsh's "keeper," and declined to give assurances that there would be nowalkout.Simons further stated the Union's position to be that, until the NationalLabor Relations Board or the Adjustment Board directed otherwise, union mem-bers should be hired first.Additionally, he declared that the Union intended to sodirect the foremen, who were union members. Asked by Hall how the Tribunecould help him without discriminating, Simons answered, "I don't know."'About 9: 45 that night, Bogart and Walsh had a further conversation in whichBogart tried to persuade Walsh to let the hiring matter be disposed of by theAdjustment Board.Walsh indicated disinterest, but nevertheless accompaniedBogart to Business Manager Hall's office, where a short but apparently inhar-monious discussion ensued.This terminated with a declaration by Hall thathe was "sick and tired" of listening to Walsh's "kind of talk" ; whereupon Walshwalked out saying "you asked for it.Now you are going to get it," and inti-mating that Hall would lose his job over the matter.As he walked out, Walshsaid, referring to the New York Times, that he was "going to get Mr. Timestonight."During or right after this visit by Walsh the Tribune delivery departmentemployees engaged in a slowdown, which continued into the morning of May 19 ;one consequence of which was that an edition "blew" (missed) the train toHartford.At about 10: 30 p. in. Walsh appeared at the Times accompanied by a numberof union men formerly employed by the defunct newspaper PM, whom he claimedhad formerly worked for the Times, and for whom he demanded preferentialhiring.Walsh informed the Times official, Fisher, that he was "holding up thehiring list."Fisher suggested that the matter be submitted to the AdjustmentBoard, to which Walsh responded that if Fisher insisted on being the "scapegoatfor the others," that was "alright"; that he was "not going to make any threats" ;but that, to quote Fisher, "if the men went out it would not be for ten minutes,it would be for all night."The question of hiring the PM men seems to have beencompromised in some fashion though not entirely to Walsh's satisfaction, somenonunion men being hired and some union members walking. But there was nostrike and Walsh, still intimating that there would be "trouble," left, sayingthat he guessed that the whole matter would be "settled somewhere elsetomorrow."Later in the evening, around 11 p. in. Walsh reappeared at the Tribune andagain spoke to Hall and Bogart.He declined to agree to let the matter bedisposed of by the Adjustment Board because, he said, "the crisis in the whole7Business Agent Walsh denied that he ever "threaten[ed] the Tribune with shuttingdown the place in order to assert[his] Interpretation of the contract."This qualifiedassertion scarcely seems to be a categorical denial that he threatened to strike theTribune ; but if so construed,the evidence to the contrary Is overwhelming. NEWSPAPER AND MAIL DELIVERERS' UNION OF N., Y., ETC. 431city-wide problem will come tomorrow morning at the Journal-American," andthat he would "just as soon let the matter be fought out [there]."May 19, 1949.As Walsh had predicted, the "crisis" came at the Journal-American on this Thursday morning. President Simons called a strike, morefully described in theHearstreport, because the Journal insisted on hiring fromthe lists, and the walkout was not terminated until the Journal, in compliancewith Simon's conditions for termination, hired six union members who had beenwalked at the shape. On the following day the Journal abandoned the hiringlists and resumed the practice of hiring union men first.On the evening of May 19, the Adjustment Board, invoked by the publishers,announced the decision amending the hiring formula, ultimately formalized inthe "interim" or May 23 award as "industry" in place of "shop" seniority; thehiring lists to remain in effect, however, until May 23.After this announce-ment, Business Agent Walsh asked the Tribune officials, Hall and Bogart, toabandon the lists immediately, rather than await May 23.When they refusedWalsh indicated his displeasure, and characterized Hall and Bogart as a "pairof bums" or something similar.The Threat to "Blackball"the Nonunion EmployeesPrior to the hiring at the Tribune on May 19, 1949, Business Agent Walshasked that the time of the floor shape be advanced 5 to 10 minutes. This wasrefused.'Hiring was then carried out in accordance with the lists.After theshape Walsh also asked that the foreman be ordered to hire another union man.This request was also refused.Several nonunion men were hired at the garage shapeThe remainder walked.All then proceeded to the plant.When they arrived there a group of unionmembers stopped the walkers and asked them not to go in for the floor shapeuntil the union men had been hired. A failure to cooperate, they were told,would result in their being "blackballed" by the Union. Suggesting that theywished to talk the question over with someone having union authority, thenonunion men (Satkosky, Contino, and Maurice Roth), asked to see BusinessAgent Walsh.He was found at the Times. ' In the ensuing discussion Walshexhorted the nonunion men to let the union members be hired first, saying thatthe entire dispute would be adjusted within a few days.He further said, "whenthis is straightened out, I will help you get [union] cards at the general body[union] meeting.I will tell them you played ball with us."The nonunion menfinally agreed to stay away from the plant on the following day (Friday) andalso on Sunday;and on Saturday to let the union men be hired first.OnMay 20Walsh, in a phone conversation with Tribune official Bogart, againasked that the hiring lists be taken down immediately, pointing out that theJournal had done so.He also asked Bogart to persuade Fisher at the Timesto do likewise.Walsh further said that Tribune Business Manager Hall hadbeen"making bigtalk" but that he (Hall) would "find out what my [Walsh's]big talk means," and that Walsh would "make Hall cry." Bogart declined totake down the lists.On the same evening Jacob Schachter, night circulationmanager of the Tribune, similarly declined a request by Walsh that the hiringlists be taken down.Walsh thereupon swore, according to Schachter, "overhis dead wife's body, that he would "get even with Hall" would "fix the Tribune"and would "close the plant down."8At this time there were two shapes,one at the garage at about 10: 15 p in , where driv-ers or "chauffeurs"were hired,the other at the plant at about 10:25 or 10 : 30 p. in., wheredoormen were selected.The interval of time permitted those walked at the garage to shapethe floor.Advancement of the time of the floor shape would have precluded participationby garage walkers. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDOnMay 21 and 22,1949, the Tribune continued to hire according to the hiringlist.On the 21st, after Foreman Strobl had selected several nonunion menfrom the shape, Business Agent Walsh protested and directed the nonunion mento go outside.Most did so. Strobl then proceeded to hire the union members,after which the nonunion men were called back in and some were hired. Theincident caused some apparent delay in hiring, for while the discussions weregoing on, acting night circulator C. V. Nealy hurried up to Foreman Strobl andexhorted him to get the men to work because the presses were running.Walshand other union men pushed Nealy aside and told him to get back to his office,saying that "everything would be all right."The Payroll "Padding"On May 23, 1949, the interim award went into effect, substantially makingservice in the industry the criterion for seniority and putting authority in theforeman to determine hiring priority according to that standard.Nevertheless,when on May 26, 1949, Tribune Foreman Strobl sought to hire nonunion menhe deemed senior before hiring several union members, Business Agent Walshthreatened, to quote Night Circulation Manager Schachter, to "make trouble,"to "pull the shop," and to "close the Tribune." The Tribune thereupon"padded" its payroll by hiring three union members in excess of its needs forthe night ; though it did not hire all the available union men.'This procedure of padding the payroll with union members was followed by theTribune on a number of occasions thereafter, upon requests or threats by Walsh.On May 27 Schachter refused a demand by Walsh for a "pad" but on June 1,1949,Walsh called a strike at the Tribune over its refusal to hire "sons" 10 out ofproper order.The stoppage was terminated when the Tribune under protest puton additional unneeded "sons."Thereafter as a "favor" to Walsh, the Tribuneordered Foreman Strobl, as standard operating procedure, to match the non-union men hired by the addition of more union members, up to a maximum ofthree.This practice was maintained until early July and then was discontin-ued, under what circumstances is not altogether clear. In mid-November 1949,just prior to the union elections, the "pad" was reinstituted upon the request ofBusiness Agents Walsh and Waltzer. Bogart's testimony is that on this latteroccasion :...Walsh and Waltzer stated to me that their political opponents werestirring up all kinds of trouble.As a consequence of such trouble, they saidthat irresponsible parties might threaten the security of our delivery sys-tem unless the newspaper and the two business agents worked togetherto control the situation.I asked them what precisely "working together" might imply at thistime, and they said it would mean that until December 5, the date of theelection the office would be required to hire union men first, and to hirenonunion men only after all union men available for duty had been engaged.Bogart replied that such a course was illegal ; but as an alternative directedForeman Strobl to pad the payroll with a "reasonable number" of union men°Schachter also testified that on this occasion or on the following night Walsh threatenedComplainant Rizzo with physical violence.This Rizzo denied. It is not found that suchan incident occurred.11 Sons of union members,,who had acquired membership by succession upon the death of amember, generally their parentThe sons referred to were all first employed by theTribune after the Complainants.So far as the record discloses, none had any industryexperience other than at the Tribune. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., ETC.433after the"all up"(signal that the hiring was concluded).Pursuant to anotherrequest of Walsh's made during the same discussion,several union men in whomWalsh was"interested"were jumped from the bottom of the list over severalother union members. In the process nonunion men sandwiched between thetwo groups were relegated to the bottom of the' hiring order.On another occa-sion later in the same month Walsh again asked preferment for a union man be-cause of political considerations but on this occasion the Tribune's responsewas noncommital.Premium-paydays were also the occasion for demands by Business AgentWalsh for preference to union members.Thus on September 3, 1949, the Sat-urday preceding Labor Day and thus a double-timeclay,Walsh gaveForemanStrohl a written memo directing Strobl to hire only union men that nightTheTribune complied.Walsh's note to Strohl was cited to nonunion men by As-sistant Foreman O'Hara as the reason for their not being hired.In mid-September 1949, the Adjustment Board issued the point system awardwhich the New York courts,upon application of the Union,voided on November3.Even earlier however, on September 19, the Adjustment Board had volun-tarily set the award aside pending further investigation of asserted inequities.The award was in effect for several days at the Tribune and until set aside somenonunion men were hired before junior union men.The threats made by unionrepresentatives at the Adjustment Board proceedings on September 19, 1949,if the papers did not hire union men, are detailed in theHearstreport.On November 10, 1949, the Union struck the Daily News over that paper'srefusal to hire five union members, a strike for which the Adjustment Board'assessed$1,500 damages in favor of the News.Later in November,Business Agent Walsh again asked nonunion men at theTribune to let union members be hired first.On November 14, as they wereabout to sign the work sheet after having begn hired,Walsh spoke to Complain-ants Shapiro,Nicolini, and Contino in the presence of Tribune Assistant Fore-man O'Hara.Walsh asked the Complainants as a "favor"to him, to"walk" andto let the"sons" go to work first.Walsh further said that if they did he would"fix it up with the union and give you a break and tell them you are playing ballwith us."He added, however:"If you don'tdo that, I will have to pull theshop."The trio complied and absented themselves from the plant.In 1950 the merger of the Sun with the World-Telegram on January 5, whichdisplaced many persons in the Sun's delivery department,resulted in increasedpressure by the Union for the employment of union members.When the Sunclosed the Sun chapel assigned the displaced men to various papers, amongthem the Tribune.On January 6, 1950, the day after the closing of the Sun,Business Agent Walsh spoke to Tribune official Bogart concerning the hiring ofthe Sun men.Walsh said,among other things,that while he could not bequoted, the Tribune should not hire any nonunion men ; stating that if it did,there would be a "revolution";suggested that in a situation such as this whereunion men were"starving,"the Union would not be deterred by a "fine" suchas followed the strike at the Daily News ; nor by the Taft-Hartley Act or theinterim award.11Queried by Bogart as to the response by other papers, Walshstated that he "guessed"that the News and the Mirror would "meet[his] pointof view"but that the Times might insist on hiring nonunion men, and if it did,there would be "murder."He further said : "the non-union mem won't take11Walsh's reference to the Adjustment Board award in the News strike, which was notformally announced until 3 days after this conversation, January 9, 1950, is not explainedby Bogart, upon whose testimony the finding is based.Walsh was a union representativeon that board, however, and presumably its decision had already been arrived at on the 6th.943732-51-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDour bread."Pursuant to demand made by Walsh in that discussion, and re-iterated later in the day at a conference between Simons, Walsh, Waltzer, andvarious Tribune officials, the Tribune instituted the following hiring order: (1)Union men who regularly shaped the Tribune; (2) Sun men (presumably allunion members) ; and (3) nonunion employees. As a consequence, the possibil-ities of employment for nonunion men substantially decreased, until alleviatedsomewhat in March 1950 by the institution of a new edition, the "early bird."Walsh's intimation to Bogart that trouble would follow if the Times soughtto hire nonunion men was borne out by events. On the same night, January 6,the Times resisted demands by Walsh and Union President Simons, under threatof strike, for the hiring of the Sun men before nonunion men. Simons andWalsh then stopped the regular situation holders from going to work.Aftera 20-minute delay the Times submitted, walked the nonunion men, and put theSun men to work under protest. These events were promptly reported to theTribune.C. Conclusions0The foregoing facts disclose that from 1948 the Union has persistently in-sisted upon absolute preference in hiring at the Tribune for union members overnonmembers, without regard to the contractual requirement for hiring accordingto seniority.This insistence, as the facts show, has been accompanied by threatsof various kinds of retaliatory action, including threats to strike and strikesthemselves.To enumerate and recatalogue them would serve no useful purpose.In sum, the record and the foregoing findings establish that since late 1948 theUnion has continuously engaged in a course of coercive action designed to securethe hiring by the Tribune of union before nonunion men.To be sure, as the union testimony, principally that of Business Agent Walshand Union President Simons, suggests, there were genuine points of differencebetween the Union and the various publishers over the interpretation of thecontract, the law, the various awards, and the proper seniority to be accordedparticular individuals.These differences were, however, largely consequentialand not primary ones. They represented, in the main, union arguments de-signed to provide a color of right for the basic demand, namely, the absolutepreferment of union men. Thus, the Union supported and demanded the prin-ciple of industry-wide seniority, with its obvious advantages to some unionmembers, but when that standard failed to secure its objective completely, theUnion rejected it.This is most evident in the case of the insistence upon prefer-ence for "sons" who were junior in shop seniority to the Complainants andwithout any prior experience in the industry. It is additionally evident in theUnion's demands with respect to the hiring of Sun employees. In this situation,as between union men, a shop seniority standard was substituted for industryseniority.But in all these deviations the action was consistent in one respect :always it was designed to result in the subordination of nonunion men to what-ever union men were available. If differences over the interpretation of thecontract, the awards, and individual work records were the basic cause of theUnion's conduct, the evidence does not persuasively reflect it.There weremoreover, adequate remedies provided under the contract and the various awardsfor erroneous or arbitrary action of the hiring authorities.But the Uniondeclined to make use of them. Thus, Walsh declined suggestions by Tribuneofficials Hall and Bogart, and Times official Fisher, that the problem be submittedto the Adjustment Board.It is suggested by the Union that the union officials, and Business Agent Walshin particular, are customarily given to the use of exaggerated and bombasticexpression, much of it motivated by inter-union politics and being statements NEWSPAPER AND MAIL DELIVERERS'UNTION OF N. Y., ETC. 435"Only for the record,"and thus not to be taken at face value.That there wasmuch in the union statements of flamboyant hue is no doubt true, but it is alsoevident that the threats and pressures exerted on the Tribune were not emptygestures,as the variousworkinterruptions attest.As Bogart expressed it inhis testimony,while this Union's officials are the most volatile of all with whomthe Tribune deals, he did not regard their declarations as merely extravagantexpression:"I believe experience has shown that when they say something theymean it."Additional question is raised as to union responsibility for the acts of officialssuch as those of Walsh and Waltzer in November 1949 in seeking preference forunion members for their own intra-union political reasons.Were these inci-dents the only evidence of union attempts to cause discrimination,the defensemight have merit; a question unnecessary to decide.However,Walsh's andWaltzer's immediate objective,the securing of preference for union memberswhatever its legality,was also the Union's objective,and clearly within thescope of the business agents' authority.That they may have had ultimatepersonal purposes beyond those of the Union is immaterial.They were exer-cising unquestionable authority to secure the Union's objective,discrimination,and consequently the Union is bound by their action.Nor is it of moment thatWalsh and Waltzer disclosed their personal motivation to the Tribune officials.This merely made it more, and not less, likely that failure to comply with theirdemands would meet with retaliatory action.It is found that by threatening to strike and by striking the Tribune, andby similar action at other newspapers where as related herein such action tookplace, for the purpose of compelling the Tribune to give preferential hiring:privileges to union members solely on the basis of union membership,the Unionhas attempted to cause the Tribune to discriminate against employees in viola-tion of Section 8 (a) (3) of theAct; the Unionthereby violating Section 8 (b)(2) of the Act.It is further found that the Union thereby, in violation of Sec-tion 8(b) (1) (A) of the Act, also restrained and coerced employees in theexercise of rights guaranteed in Section 7. (See cases cited inHearstreport,footnote 19.)It is further found that Walsh's statements to the nonunionmen on May19 and November 14, 1949, substantially to the effect that he would assist themin getting union membership cards,if they would desist from working or letunion members be hired first,constituted promises of benefit and additionalviolation by the Union of Section8 (b) (1) (A).While the proviso to Section8 (b) (1) (A)does "not impair the right of alabor organization to prescribe its own rules with respect to the acquisitionor retention of membership therein,"the Board has held that the right to workfree from restraint or coercion is protected by Section 7 when exercised inconnection with an employee's abstention from concertedactivity.See, forexample,Smith Cabinet Manufacturing Company,Inc.,81 NLRB886,wherethe Board said: "The interdependent guarantees of Section8 (b) (9) (A)and Section7 of the Actinclude the protected right of employees to work ilkthe face of a str'ike."See alsoRandolph Corporation,89 NLRB 1490.From the,principle of those decisions, it follows that in the instant case the-nonunion employees'had the right tinder Section 7 to refrain from engagementin the Union's concerted activity.Promises of benefit for cooperation in thefurtherance of such activity were therefore a violation of Section8'(b) (1) (A).The threat of "blackball"made by union members on May 19 are not foundto be unfair labor practices because of the absence of showing of union agency,and because not alleged in the complaint.Walsh's threat to the nonunion men:on November 14, 1949, to"pull the shop"is also not alleged as a violation. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDD Other Issues1.The complaint alleges that the Union at all times after July 18, 1948, de-manded that the Tribune give hiring preference to union members.The first occasion on which the Union engaged in any definitive coercive ac-tion at the Tribune, however, is October 27, 1948, when Business Agent Braun-stein, declaring that the nonunion men had no seniority ante-dating July 17,1948, made a veiled threat to strikeunlessunion men were hired first.Whilethe evidence establishes that the Tribune continued during the hiatus betweenthe two contracts-July 17 to October 25-to hire union members before non-union men, there is no substantial evidence that this action was pursuant tounion demands. John Bogart's testimony, in fact, indicates the contrary.Moreover as was found in theHearstcase, and for the reasons stated therein,it is my conclusion that, although the October 25, 1948, contract gave non-union men seniority retroactive to the date of their employment, during theinterim period between the two contracts their seniority dated from July 17,1948.The unfair labor practice findings are therefore made beginning Octo-ber 27, 1948, the date of Braunstein's first threat to the Tribune.2.Though it is his position that the record otherwise amply supports theallegations of unfair labor practices, the General Counsel alternatively takes theposition that the industry-wide seniority standard of the interim award is illegal.For the reasons stated in theHearstIntermediate Report, the contention is notsustained.Pacific American Shipowners Association,90 NLRB 1099.Whilethe evidence in the Tribune record affirmatively discloses the additional fact thatup to July 1948 closed-shop conditions existed in the industry as far back asapproximately 1908, this does not seem to change the situation.Absent persua-sive evidence that a system of industry seniority was contrived by ChairmanHays of the Adjustment Board and the publishers (whatever the Union's mo-tives) for the purpose of giving unlawful preference to union members-of whichI perceive none here-the parties were free, so far as the Act is concerned, toestablish whatever nondiscriminatory hiring standards they wished. It couldnot be seriously contended that given a history of open-shop conditions, industryseniority hiring standards would beperse illegal.To hold that a closed-shophistory makes it so is to penalizeex post factopractices legal during the periodof their use.3.The General Counsel further contends that Tribune Foreman Strohl is anagent of the Union because of his membership in the Union (required by thecontract), and provisions of the union constitution (article X)-seemingly lastrevised in April 1939-requiring union foremen to give employment preferenceto union members. Section 6 of the bargaining contract, however, prohibits theexercise of authority by foremen "contrary to contract provisions or the law."The same section further prohibits union discipline of foremen for carrying outdirectives of management under the contract.However the constitutionalclauses be construed, these provisions of the contract appear to me to negate theconclusion that in his hiring functions the foreman is acting as union agent.That the Union may or did attempt, contrary to the contract, to control the fore-man's actions by the imposition of union discipline, may be, as was found in theHearstcase, coercive action in violation of Section 8 (b) (2). It is not, how-ever, evidence of union agency status.Union membership does not establishunion agency.Sunset Line and Twine Company,79 NLRB 1487;Irwin-Lyons11 Cross examination,June 9, 1950 :Q.Was thatsystem [of hiring betweenJuly 17 andOctober 25,1948] introduced bythe Tribune at the request of any union official after July 17, 1948?A. No. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y., ETC.437Lumber Co,87 NLRB 54; 93 Daily Cong. Record 4561 (May 2, 1947) ; ID. 4142(April 25, 1947).4. It is also asserted, alternatively, that because of its status as a "closedunion" the Union additionally violated Section 8 (b) (2).The Complainantswere not eligible for union membership. Since violations of Section 8 (b) (2)have been found, it is unnecessary to make further construction of the Section ordetermination as to whether it has been additionally violated.5Question is raised as to whether, in the absence of the Tribune as a partyto the case, it can or should be found that the Union "caused" the Tribune to dis-criminate against employees.To make a finding that the Union, in violation ofSection 8 (b) (2), "caused" discrimination, it must be found that the Tribunediscriminated "in violation of subsection 8 (a) (3) " : in sum, the Act requiresa foundational finding of violation of the statute on the part of the Tribune. Thisconcession, however, was specifically withheld by the Tribune in the settlementagreement.The precise question is whether such a finding can, or ought forpolicy reasons to, be made without the Tribune's participation I'In the case of J.K. Paterson,90 NLRB 1851, at the present time the most recentdecision on the point, the Board left this problem open, saying:We do not pass upon the question whether the Seattle Transfer Companywould be a necessary party respondent for the finding of a violation of Sec-tion 8 (b) (2) in this case. The issue was not raised by any of the parties,and, in any case, the complaint herein is being dismissed.In the instant case, I find the Tribune not to be a necessary party to a findingthat the Union "attempted to cause" the Tribune to violate Section 8 (a) (3).The evidence amply supports the conclusion that it did so, and the violation ofSection 8 (b) (2) has therefore been establishedAll appropriate remedialauthority for violation of the subsection may consequently be invoked. I donot find it necessary therefore to determine that the Union also "caused" theTribune to violate Section 8 (a) (3).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Company described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV.THE REMEDYIt having been found that the Respondent has engaged in and is engagingin unfair labor practices, it will be recommended that it cease and desist there-from and take aflirinative action necessary to effectuate the policies of the Act."And Others"The complaint, as drafted, alleged that the Union demanded and the Tribuneaccorded "preference in employment to members of Respondent Union" [para-graphs 7 and 8] thereby causing discrimination "in regard to the hire andtenure . . . of Respondent Company's employees and the [Complainants]."[Paragraph 12] It ,further alleged in other paragraphs [10 and 14] discrimina-tion by the Tribune by "[employment] preference to union members . . . over[the Complainants] . . . andothers. . .[Emphasis supplied.]In relianceon the case ofReliable Newspaper Dehvery, Inc,88 NLRB 659 (and see alsoSomerset Classics, Inc.,90 NLRB 1676), where the complaint alleged discrimina-13 Suggested policy factors, among others, are : (1) that an affirmative answer maydiscourage employers from entering into settlement agreements ; (2) contrarily, that a,negative answer will discourage the General Counsel from entertaining them. 438 .DECISIONSOF NATIONAL LABORRELATIONS BOARDLionas to"all"nonunion employees, the General Counsel contends that this isa class action and that the remedial order should therefore contain a directionto reimburseallnonunionemployees, irrespective of whether named or identifiedin this record, for any loss of wages due to discrimination.As I understandthe General Counsel's position, he deems the identity of such persons essentiallya compliance problem.However, for the reasons cited in theHearstInter-mediate Report, where the complaint was similarly phrased and the same con-tention raised, I do not deem theReliablecase applicable.In addition to whatwas said in theHearstReport the following observations may be made: Becauseof the peculiarity of the employment procedure here, each substitute or extraemployee had to present himself at the shape in order to be considered foremployment each day he wished to work. It is clear that a discriminatoryhiring procedure was sought by the Union, and there is evidence that it wassecured.It is also clear that this procedure was directedatallnonunion personswho did or should present themselves. It does not follow, however, thatallnonunion employees were thereby discriminated against ; and absent such afinding I do not apprehend thatallnonunion employees should be accorded areimbursement order.Because of the nature of shape-up hiring a specific em-ployee could not be said to be the victim of discrimination, actual or attempted,without evidence that he was available for employment.Because not all em-ployees shape regularly no presumption can be indulged that all nonunionemployees presented themselves for employment at some time between Oc-tober 27, 1948, and June 28, 1950, the date of the close of the hearing.Absenteither such a presumption or evidence that an employee was available for em-ployment no finding can be made as to discrimination.No finding of discrimina-tion or order of reimbursement embracing "all" nonunion employees is there-fore madeHowever, upon direction of the Trial Examiner, and without prejudice tohis basic position, the General Counsel supplied a list of nonunion employeeswhom he claimed as ciscriminatees. In substance this list appears tocompriseall nonuniondelivery personnel appearing on the Tribune's payroll records. Inaddition to the Complainants, the evidence establishes that the following non-union employees presented themselves for employment at some time during theperiod in question while the Union was imposing its "union preference" policy :J. Pisicchio, Maurice Roth, V. J. Gigante, Philip Auld, P. G. Kutzman, D. Pecoraro,B. Schulman, Wm. Annable, J. F. Birmingham, M. Di Costanzo, S. Abrams,and L. Katz.The discriminatory policy being in effect at such times, these menare also discriminatees.This is so whether they were actually hired or not.Though they may or may not have suffered wagelosses(a question to be de-termined in compliance proceedings) they were entitled to be considered foremployment on a nondiscriminatory basis, and any attempt to cause their hiringon a contrary basis was a violation of Section 8 (b) (2). The names of theseindividuals will therefore be added to the remedial order 14Having found that the union has attempted to cause the Tribune to discrimi-nate in regard to the hire and tenure of employment of the following named14 In theHearstReportI declinedto add to theremedial order the names of threenonunion men not named in the complaint,shown to havepresented themselves at theshape and refused employmentduringthe time a discriminatory hiring policy was ineffect.The reason there given, which I then thought impelling,was that, the recordnot disclosing the seniority standings of these men relative to others hired, there was nobasis for finding discrimination.Upon reflection,I have concluded that that determina-tionwas erroneous,and that proofof individual presentation for employment whilea discriminatory policy is in effect establishes discrimination.-Whetherthat discrimina-tion resulted in actual loss of wages to the identified individuals is a matter to bedetermined in compliance proceedings.Cf.Daniel Hamin Drayage Co., Inc.,84 NLRB 458. HARTLAND PLASTICS, INC.439persons, it will be recommended that the Union notify the Tribune, in writing, thatithas no objection to the nondiscriminatory employment of these individuals ;and further, that it request the Tribune to offer them employment without dis-crimination because of their nonmembership in the Union and without prejudiceto their seniority and other rights and privileges.Joseph RizzoP. G. KutzmanIrving ShapiroPhilip AuldFred GortonD. PecoraroRocco NicoliniB. SchulmanJoseph SatkoskyWm. AnnableMichael ContinoJ. F. BirminghamJoseph ScopellitiM. Di CostanzoJ. PisicchioS. AbramsMaurice RothL. KatzV. J. GiganteIt will be further recommended that the Union make those individuals whole,in accordance with the Board's usual policy. (See for example,F.W. Wool-worth Co.,90 NLRB 289;Crossett Lumber Co.,8 NLRB 440;Republic Steel Cor-poration v. N. L. R. B.,311 U. S. 7), for any losses of pay incurred by reason ofthe attempt to cause discrimination against them.The Union may terminatefurther accrual of back pay by notifying the Tribune that it has no objection to,and permitting, their employment by the Tribune on a nondiscriminatory basis.The period for which back pay is to be computed shall be from and including Oc-tober 27, 1948, to the date of compliance with these recommendations.On the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.New York Herald Tribune, Inc., is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.Newspaper and Mail Deliverers' Union of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act.3.By attempting to cause the New York Herald Tribune, Inc., to discriminateagainst the employees named in Section V, above, the Union has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.4.By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act, the Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]HARTLAND PLASTICS,INC.andDISTRICT No. 48, INTERNATIONAL Asso-CIATION of MAbHINISTS.Case No. 13-CA385.February 27,1951Decision and OrderOn November 6, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding that93 NLRB No. 72.